Citation Nr: 1759436	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-19 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for asthma.

2. Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In May 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record.

The issue of service connection for sleep apnea has been raised by the record in an August 2017 statement by the Veteran's private physician. See August 2017 Private Treatment Records, p. 1.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017). 

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

The Veteran's asthma is etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for asthma have been met. 38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Direct service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 C.F.R. § 3.303(a).  Direct service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Consistent with this framework, direct service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When the preponderance of the evidence is against the claim, the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Applicable Law

The Veteran has submitted evidence of a diagnosis of asthma. See May 2017 Private Treatment Records, p. 12.  Accordingly, the Board finds that the first element of service connection is established. See Holton, 557 F.3d at 1366.

The Board also finds that the evidence supports a finding of an in-service injury.  The Veteran's service treatment records (STRs) indicate that the Veteran was treated while in service for pneumonia. August 2013 STRs, p. 63.  The Veteran also indicated that he was exposed to dust and various fumes while serving as a security policeman. May 2017 Hearing Transcript, p. 17.  The Board finds the Veteran's statements to be credible.  Thus, the second element of service connection is established. See Holton, 557 F.3d at 1366.

Finally, with respect to the third element, the Board finds that the evidence establishes a nexus between the Veteran's asthma and his in-service injury.  The Veteran submitted a statement from his primary care physician that states that the Veteran's asthma is as likely as not related to his exposure to fumes and secondhand cigarette smoke while in service. August 2017 Private Treatment Records, p. 1.  In support of her opinion, the physician also noted the lack of any asthma symptoms prior to entering service.  The Board finds this opinion to be competent, credible and probative of an etiological relationship between the Veteran's asthma and his active duty service.  

As there is no contradicting evidence, the Board finds that the evidence with regard to nexus is at least in equipoise.  When the evidence for and against a claim is in relative equipoise, the Board has an obligation to resolve all reasonable doubt in favor of the Veteran. See 38 U.S.C. §5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In resolving all reasonable doubt in the Veteran's favor, the Board finds that the third element of service connection is established. See Holton, 557 F.3d at 1366.  Thus, service connection for asthma is warranted. 


ORDER

Entitlement to service connection for asthma is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017).  

The Veteran identified three stressors in the October 2015 Statement in Support of Claim for PTSD and the May 2017 hearing.  As none of the claimed stressors are capable of being established with lay testimony alone, they must be corroborated by supporting evidence. See 38 C.F.R. § 3.304(f).  There is no indication in the claims file that the AOJ has attempted to develop and verify these stressors.  Moreover, the Veteran has not been provided with the special personal assault notification letter required when a PTSD claim is based on an in-service personal assault or military sexual trauma. See Gallegos v. Peake, 22 Vet. App. 329, 335 (2008).  On remand, the Veteran must be provided with the required specialized notice and the AOJ must undertake efforts to develop and verify the Veteran's reported stressors.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated treatment records, to include any records from the Palo Alto VA Medical Center from March 2010 to the present, and associate them with the claims file.

2. Provide the Veteran with the required notice regarding military sexual trauma pursuant to 38 C.F.R. § 3.304(f)(5).

3. Take all appropriate measures to conduct the development necessary to verify each of the Veteran's claimed stressors identified in the October 2015 Statement in Support of Claim for PTSD and the May 2017 hearing including a car accident, unwanted sexual advances by a superior, and a fellow soldier's suicide. All efforts to verify each of the claimed stressors should be documented. 

4. If unable to verify the Veteran's claimed in-service military sexual trauma, afford the Veteran a VA examination to determine the nature and etiology of his PTSD, or any other diagnosed acquired psychiatric condition.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions. 

The examiner should offer comments, an opinion and a supporting rationale as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's PTSD, or any other psychiatric disability, is related to any of his reported in-service stressors, which include a car accident, unwanted sexual advances by a superior, and a fellow soldier's suicide. See October 2015 Statement in Support of Claim for PTSD; May 2017 Hearing Transcript.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


